t c memo united_states tax_court bella vista chiropractic trust robert hogue trustee petitioner v commissioner of internal revenue respondent docket no filed date jeremy l mcpherson and melinda g williams for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent maintains that the petition was not filed by a trustee authorized to bring suit on behalf of bella vista chiropractic trust bella vista bella vista opposes respondent’s motion to dismiss as discussed in detail below we shall grant respondent’s motion as supplemented and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to bella vista determining deficiencies in its federal income taxes and accuracy-related_penalties under sec_6662 as follows year deficiency accuracy--related penalty dollar_figure dollar_figure big_number big_number the deficiencies in income taxes are based on the disallowance of deductions claimed by bella vista on schedules c profit or loss from business in this regard respondent determined that the deductions use of the terms trust and trustee and their derivatives are intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship are disallowed because you failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by robert hogue as bella vista’s purported trustee paragraph of the petition which sets forth the bases on which bella vista challenges the notice_of_deficiency alleges as follows the district_director issued a statutory_notice_of_deficiency claiming petitioner had a tax_liability without there being a statutorily procedural correct lawful tax_assessment attached to the notice_of_deficiency irs form 4549-a income_tax examination changes line states total corrected tax_liability respondent has failed to provide the petitioners sic with the internal_revenue_code section or regulation that was used to calculate this total corrected tax_liability the respondent has failed to provide the petitioners sic with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the determination was based on therefore the deficiency is unenforceable as the determination was based on unfounded evidence there can be no meaningful administrative hearing until respondent provides petitioner with the above requested information and until that time petitioner will disagree with all of the alleged tax_liability there has been no meaningful examination of books_and_records therefore we believe this is a naked assessment q4e- c respondent’s motion and supplement respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed by a trustee authorized to bring suit on behalf of the trust upon the filing of respondent’s motion to dismiss the court issued an order directing bella vista to file an objection if any to respondent’s motion taking into account rule and attaching to its objection a copy of the trust instrument or other documentation showing that the petition was filed on behalf of a fiduciary legally entitled to institute a case on bella vista’s behalf shortly after the issuance of the foregoing order respondent filed a supplement to respondent’s motion to dismiss attaching thereto copies of certain documents that respondent had just received from robert hogue the court then extended the time within which bella vista was to file any objection to respondent’s motion to dismiss as supplemented d bella vista’s objection ultimately the court received an objection leave for the filing of which was granted to respondent’s motion to dismiss as supplemented the objection which was signed by robert hogue has as its core thesis that this case should be --- - dismissed for lack of subject matter jurisdiction on the grounds that the notice_of_deficiency issued by respondent was issued on heresay sic evidence petitioner demands that respondent provide certified facts or evidence of a statutory correct assessment or tax_liability to support any claimed deficiency lacking a statutory correct assessment or tax_liability the notice_of_deficiency is null and void and this court does not have subject matter jurisdiction the objection also states that robert hogue has authority to represent the trust in this matter attached to the objection are copies of two purported trust instruments the first purported trust instrument is dated date and it identifies e e salera d c as the creator of bella vista chiropractic clinic trust this instrument states that the trust shall have at least two trustees although the instrument identifies a michael welch and an edmond a salera as the trustees only michael welch purportedly executed the document accepting his appointment as a trustee in contrast there is nothing in the document or otherwise in the record demonstrating that edmond a salera purported to accept his appointment as a trustee e e salera also known as edmond e salera has a case pending before the court assigned docket no it appears that the letters d c following his name in the purported trust instrument are an abbreviation for doctor of chiropractic the record indicates that bella vista chiropractic clinic trust and bella vista chiropractic trust are one and the same -- - the second purported trust instrument is dated date and it identifies a carol ruthenberg as the creator or sovereign creator of bella vista chiropractic trust and robert hogue as legal trustee or sovereign trustee notwithstanding its date of date the instrument identifies as an article of personal_property subject_to the trust one honda accord lic 4kmx emphasis added the instrument also states that there need not be more than one trustee both purported trust instruments represent that they were executed within the state of california and that california state law is controlling eb respondent’s response at the court’s direction respondent filed a response to the foregoing objection simultaneously respondent filed a declaration attaching thereto inter alia copies of form sec_1041 u s income_tax return for estates and trusts filed in the name of bella vista chiropractic trust for and these returns which were executed by robert hogue on date and date respectively list the date the entity was created as date f bella vista’s failure to reply after considering respondent’s response and declaration the court directed bella vista to file a reply bella vista failed to do so g hearings on respondent’s motion this matter was called for hearing at the court’s motions sessions held in washington d c on date and date counsel for respondent appeared at the hearings and offered argument and evidence in support of respondent’s motion to dismiss as supplemented there was no appearance by or on behalf of bella vista at either hearing nor did bella vista file any written_statement pursuant to rule c discussion according to respondent bella vista failed to show that robert hogue is its duly appointed trustee respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well settled that the taxpayer has the burden of proving the court’s jurisdiction by affirmatively establishing all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer's behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person's authority is derived the record shows that california state law is controlling in this case under california law a trustee is authorized to commence litigation on behalf of a_trust cal prob code sec west supp however bella vista has failed to provide the court with the documentary_evidence necessary to support its contention that robert hogue was vested with authority to institute this action on its behalf as it pertains to the guestion of robert hogue’s status as a duly appointed trustee of bella vista the record in this case is at best muddled as previously discussed bella vista presented the court with two versions of the purported trust instrument the first document dated date identifies e e salera d c as creator and a michael welch and an edmond a salera as trustees the second document dated date --- - identifies a carol ruthenberg as creator and robert hogue as trustee significantly bella vista made no attempt to explain the patent discrepancies in the two purported trust documents----particularly the change in identity of the trust creator and the change in identity of the trustees we note further that although the version of the trust instrument required a minimum of two trustees the version required only one trustee in the absence of any persuasive basis for concluding that robert hogue was duly appointed as the trustee of bella vista we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion as supplemented robert hogue has filed numerous petitions with the court on behalf of various so-called trusts as is the case here those petitions were dismissed on the ground they were not filed by a proper party see remedios chiropractic clinic trust robert hogue legal tr docket no jrep trust robert hogue tr v commissioner docket no 9795-01l perj trust robert hogue tr v commissioner docket no 9794-o1l r r trust robert hogue tr v commissioner docket no 7379-01s family chiropractic trust robert hogue tr v commissioner docket no perj trust robert hogue tr v commissioner docket no jrep trust robert hogue tr v commissioner docket no marfran trust robert hogue legal tr v commissioner docket no 12427-00s remedios chiropractic clinic trust robert hogue legal tr v commissioner docket no blr-slr trust robert hogue legal tr v commissioner docket no 12425-00s rancho residential facility trust robert hogue tr v commissioner docket no residential mgmt servs trust robert hogue tr v commissioner docket no home health servs trust robert hogue tr v commissioner docket no sunshine trust robert hogue tr v commissioner docket no residential mgmt servs trust robert hogue tr v continued -- - all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion in order to give effect to the foregoing an appropriate order will be entered continued commissioner docket no filed as tcmemo_2001_297
